                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION

                              CASE NO.: 5:20-CR-00428-M


UNITED STATES OF AMERICA,                     )
                                              )
       Plaintiff,                             )
                                              )               ORDER
V.                                            )
                                              )
JARRELL BORDEAUX,                             )
                                              )
       Defendant.                             )


       This matter comes before the court on Defendant' s "Motion for Reconsideration

of Detention Order," seeking a review of Magistrate Judge Gates ' October 7, 2020 order

of detention pursuant to 18 U.S.C. § 3145(b) [DE 54]. The motion expressly seeks

"reconsideration" of the October 7, 2020 order; however, the court has already, at the

Defendant' s request, reviewed in full the October 7, 2020 order, as set forth in this

court' s January 15, 2021 order. See DE 39. Defendant does not reference, nor even

mention, the court' s January 15, 2021 order and fails to identify whether any information

supplied in the current motion is before the court for the first time since January 15.

       Because the current motion was filed by the Defendant' s second attorney 1 and it

appears there may be some confusion with respect to this matter, the court will DENY the




1
 The original motion seeking review of the detention order was filed on December 16,
2020 by Defendant's first attorney, James Ayers; the court granted Mr. Ayers' motion for
withdrawal on January 19, 2021. DE 26, 40. The present motion was filed on April 13,
2021 by Defendant' s current counsel, Brett Wentz. DE 54.
current motion WITHOUT PREillDICE.


      SO ORDERED this   Z!J+   day of April, 2021 .




                           ~kl       f Nl-r--eYs
                            RICHARD E. MYERS II
                                                       ~
                              CHIEF UNITED STATES DISTRICT illDGE




                                     2
